United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 97-1834EM
                                 _____________

John W. C. Moll,                           *
                                           *
                    Appellant,             *
                                           *
       v.                                  *
                                           *
City of Arnold, a third class city in the *
State of Missouri; Alfred M. Ems,          *
individually, and as former Mayor of the * Appeal from the United States
City of Arnold; Billie Jo Nelson,          * District Court for the Eastern
individually, and as the Chief of Police * District of Missouri.
of the City of Arnold; Eric Knoll,         *
individually, and as the City              *      [UNPUBLISHED]
Administrator for the City of Arnold;      *
Arnold City Council, consisting of:        *
Robert D. Lindsley, Michael W. Wright, *
Lavaughn King, Phillis Roberts, Vernon *
L. Sullivan, Ronald Voss, Glennon J.       *
Portell, Trudy Marshall; Marion Becker, *
City Clerk for the City of Arnold,         *
                                           *
                    Appellees.             *
                                     _____________

                          Submitted: November 21, 1997
                              Filed: November 26, 1997
                               _____________
Before FAGG and HANSEN, Circuit Judges, and PIERSOL,* District Judge.
                           _____________

PER CURIAM.

       John W. C. Moll appeals the district court's grant of summary judgment in Moll's
42 U.S.C. § 1983 action. Having carefully reviewed the record and the parties'
submissions, we conclude the magistrate judge's decision was correct and an extended
discussion on our part is not warranted. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota, sitting by designation.

                                          -2-